Citation Nr: 1625308	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  14-36 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for malaria. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

H. Hoeft



INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968, including service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied service connection for malaria. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The competent medical and most probative evidence fails to establish that the Veteran has been diagnosed with malaria at any time during the pendency of the appeal.


CONCLUSION OF LAW

The criteria for entitlement to service connection for malaria are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2015).  VCAA requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.

The Veteran received notification prior to the unfavorable agency decision in a letter dated in December 2012.  Specifically, he was apprised of information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  He was also informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

Service treatment records are associated with the claims file.  Post-service treatment records have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied. 

The Board notes that a VA examination was not provided in conjunction with the Veteran's service connection claim for malaria, and the evidence of record does not warrant one. See 38 C.F.R. § 3.159(c)(4)(2015).  VA has a duty to provide a VA examination when the record lacks evidence to decide the veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease. Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, there is nothing in the record suggesting the Veteran has been diagnosed with malaria at any time since the filing of his claim. As such, there is no duty to afford an examination in this case.


The Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103  and 5103A; 38 C.F.R. § 3.159. 

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In the absence of proof of present disability, there can be no valid claim of service connection. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



Factual Background and Analysis

The Veteran seeks service connection for malaria.  Specifically, he asserts that he contracted malaria while stationed at Cam Rahn Bay in 1967; he reported that he was evacuated from his firebase with a high fever and treated with medication before returning to his unit. See, e.g., Notice of Disagreement. 

In the instant case, the claim for service connection for malaria must be denied because the first essential criterion for a grant of service connection- i.e., evidence of a current disability upon which to predicate a grant of service connection- has not been met.

As an initial matter, service treatment records (STRs) are silent as to complaints, treatment, or diagnoses of malaria.  Notably, malaria was not noted in the May 1968 separation examination, nor were there any relevant complaints of such.  

The Board acknowledges that recent VA treatment records note a past medical history of malaria in-service (see, e.g., August 2015 VA Psychological Examination); however, these assessments appear to be based solely on the Veteran's own reported history of malaria, rather than based on a review of the medical records, including STRs, which do not show treatment for malaria. See Swann v. Brown, 5 Vet. App. 229, 233 (1993)(medical opinion premised on unsubstantiated account is of no probative value and does not serve to verify the occurrences described); see also LeShore v. Brown, 8 Vet. App. 406 (1995)(a mere transcription of lay history, unenhanced by any additional medical comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional).   

In any event, other than the Veteran's own unsubstantiated reports of a "history" of malaria, post-service VA treatment records do not demonstrate a current diagnosis of malaria or malaria residuals. See VA Treatment Records, generally.  Indeed, the Board has examined the entire record, to include service treatment records, post-service clinical records, including laboratory findings, and there is no indication of the current existence of any symptoms or disability related to malaria.  The Veteran has presented no competent medical evidence to the contrary.  As the Veteran has not shown a current disability for which service connection can be granted, the claim for service connection for malaria must be denied. Brammer, supra.  

The Board recognizes that the U.S. Court of Appeals for Veterans Claims (Court) has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative. McClain v. Nicholson, 21 Vet. App. 319 (2007).  Because neither malaria, nor malaria residuals has been diagnosed at any time since the claim was filed, and as there remains no current evidence of the claimed disorder, a valid claim for service connection has not been established. See also Brammer, supra.  

As the preponderance of the evidence is against the claim for service connection for malaria, it must be denied. 

In reaching the above conclusion, consideration has of course been given to the Veteran's assertions that he should be service-connected for malaria because he contracted malaria in-service.  To the extent that the Veteran contends that he currently has malaria, or malaria residuals, such statements are not supported by the medical record.  The Board finds that the Veteran as a lay person does not have the education, training, or experience to diagnose a specific infectious disease such as malaria.  While lay persons are competent to report the presence of readily observable symptoms (notably, the Veteran has not reported malaria symptoms/residuals in this case), the most competent medical evidence does not support that he has malaria or malaria residuals.  Therefore, service connection is not warranted.







ORDER

Service connection for malaria is denied. 



___________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


